Order filed December 4, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00454-CV
                                    ____________

                      JUMANA M. BARABARAWI, Appellant

                                               V.

                         MAHAER ABU RAYYAN, Appellee


                       On Appeal from the 312th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-74023


                                       ORDER

       Appellant=s brief was originally due October 4, 2012. Appellant requested and was
granted an extension of time to file the brief until November 2, 2012. No brief or further
motion for extension of time has been filed.

       Unless appellant files her brief with the clerk of this court on or before December
18, 2012, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                         PER CURIAM